Citation Nr: 1028950	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  06-26 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for dysthymic disorder (claimed 
as insomnia, nerves with trembling, and night sweats), to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317 
(psychiatric disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Trickey, Law Clerk





INTRODUCTION

The Veteran served on active duty from September 1988 to February 
1992, including service in the Southwest Asia theater of 
operations from February to May 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of Veterans 
(VA) Affairs Regional Office (RO) in Columbia, South Carolina, 
that denied service connection for dysthymic disorder (claimed as 
insomnia, nerves with trembling, and night sweats).

Although service connection for dysthymic disorder was previously 
denied in unappealed September 2002 and September 2004 rating 
decisions, since those rating decisions, VA has received copies 
of the Veteran's service treatment records.  As such, the Board 
will consider the Veteran's claim on a de novo basis.  See 
38 C.F.R. § 3.156(c) (2009).  Further, as the Veteran seeks 
service connection for a psychiatric disorder, the Board points 
out that the scope of a claim should be construed based on the 
reasonable expectations of a non-expert, self-represented 
claimant, and the evidence developed during the claims process.  
The factors to consider are the Veteran's description of his 
claim, the symptoms he describes; and all the information he 
submits or VA obtains in support of the claim.  Thus, if a 
Veteran claims service connection for a specific disorder, any 
disorder reasonably encompassed by the Veteran's claim must be 
considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As 
such, the Board has recharacterized the issue on appeal as set 
forth on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that service connection for insomnia, nerves 
with trembling, and night sweats is warranted.  The Veteran 
claims these conditions were incurred as a result of his 
deployment to Saudi Arabia from February 1991 to May 1991 and 
that these conditions are symptoms of an undiagnosed illness.  

The Veteran had two VA psychiatric examinations.  Because his 
claims folder was not available for review at the time of the 
September 2002 VA examination, the report of that examination is 
not adequate for rating purposes.  The Veteran had another VA 
psychiatric examination in February 2006.  Although the examiner 
offered an opinion regarding the onset/etiology of the Veteran's 
diagnosed dysthymic disorder, because the service treatment 
records were apparently not of record, this examination is 
likewise not adequate for rating purposes.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records from February 2002 to the present.  

2.  After associating all pertinent 
records with the claims folder, schedule 
the Veteran for a VA psychiatric 
examination.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should diagnose 
all psychiatric disabilities found to be 
present.  Then, based on a review of the 
lay evidence regarding the onset of the 
Veteran's psychiatric disability and the 
findings in the service treatment records, 
the examiner must state whether it is at 
least as likely as not that any 
psychiatric disability found to be present 
is related to or had its onset in service.  
In doing so, the examiner must 
specifically consider the Veteran's 
statements regarding the duration and 
symptomatology of his insomnia, nerves, 
trembling and night sweats.  The examiner 
must also state whether the Veteran's 
psychiatric symptoms, as well as his 
complaints of insomnia and night sweats, 
are attributable to a known clinical 
diagnosis, and if so, whether it is at 
least as likely as not that that condition 
is related to or had its onset in service.

3.  Then, readjudicate the claim of 
entitlement to service connection for 
insomnia, nerves with trembling, and night 
sweats.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case which discusses the 
criteria governing service connection for 
certain qualifying chronic disabilities 
under 38 C.F.R. § 3.317.  Allow the 
appropriate time for response, and then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

